UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2575


RUBEN GONZALEZ-MACHUCA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 25, 2016             Decided:   September 12, 2016


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, John W. Blakeley, Assistant Director,
W. Daniel Shieh, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ruben     Gonzalez-Machuca,    a       native   and   citizen   of   Mexico,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing his appeal from the immigration judge’s

(IJ)     order    finding   that    he    abandoned      his    application    for

cancellation of removal.           After thoroughly reviewing the record

and considering Gonzalez-Machuca’s arguments, we conclude that the

Board did not abuse its discretion by agreeing with the IJ that

Gonzalez-Machuca abandoned his application for cancellation of

removal.    See Yanez-Marquez v. Lynch, 789 F.3d 434, 444 (4th Cir.

2015) (applying an abuse of discretion standard to review of BIA

decisions); Moreta v. Holder, 723 F.3d 31, 34 (1st Cir. 2013)

(stating standard of review).

       Accordingly, we deny the petition for review for the reasons

stated by the Board.        See In re Gonzalez-Machuca, (B.I.A. Nov. 27,

2015).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          2